Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  153374                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
                                                                                                                      Justices
            Plaintiff-Appellant,
  v                                                                 SC: 153374
                                                                    COA: 320659
                                                                    Wayne CC: 09-028750-FC
  MARIO WILLIS,
           Defendant-Appellee.

  _________________________________________/

         By order of July 26, 2016, the application for leave to appeal the February 12,
  2016 order of the Court of Appeals was held in abeyance pending the decisions in People
  v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-8). On
  order of the Court, the cases having been decided on July 24, 2017, 500 Mich 453 (2017),
  the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE that part of the order of the Court of Appeals remanding
  this case to the trial court for proportionality review and for a hearing pursuant to People
  v Lockridge, 498 Mich 358 (2015), and we REMAND this case to the Court of Appeals
  for plenary review of whether the defendant’s sentence was disproportionate under the
  standard set forth in People v Milbourn, 435 Mich 630, 636 (1990). See People v
  Steanhouse, 500 Mich at 460-461.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2017
           p1023
                                                                               Clerk